TRUST FOR PROFESSIONAL MANAGERS OPERATING EXPENSE LIMITATION AGREEMENT FUSION GLOBAL LONG/SHORT FUND THIS OPERATING EXPENSE LIMITATION AGREEMENT (the “Agreement”) is effective as of the 31st day of July, 2009, by and between Trust for Professional Managers, (the “Trust”), on behalf of the series of the Trust as listed in Appendix A attached hereto (the “Fund”“), and American Independence Financial Services, LLC, the investment adviser to the Fund (the “Adviser”). WITNESSETH: WHEREAS, the Adviser renders advice and services to the Fund pursuant to the terms and provisions of an Investment Advisory Agreement between the Trust and the Adviser dated as of the 31st day of July, 2009, (the “Investment Advisory Agreement”); and WHEREAS, the Fund, and each of its respective classes, if any, is responsible for, and has assumed the obligation for, payment of certain expenses pursuant to the Investment Advisory Agreement that have not been assumed by the Adviser; and WHEREAS, the Adviser desires to limit the Fund’s Operating Expenses (as that term is defined in Paragraph 2 of this Agreement) pursuant to the terms and provisions of this Agreement, and the Trust (on behalf of the Fund) desires to allow the Adviser to implement those limits; NOW THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties, intending to be legally bound hereby, mutually agree as follows: 1.LIMIT ON OPERATING EXPENSES.
